898 F.2d 149Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lewis A. WOODLIFF, Plaintiff--Appellant,v.Howard N. LYLES, Former MP Warden;  Arnold J. Hopkins,Former Commissioner;  Frank Hunt, MP Chief Medical Officer;Robert Means, Former MP Orthopedist;  Bryant K. Howard, MPPhysician Assistant;  Reggie Diggs, Former MP PhysicalAssistant;  P.H.P. Health Care Corporation;  James N.Rollins, Warden;  Bernard Smith, Assistant Warden;  JamesSaunders, Shift Commander;  Robert Brown, SegregationAssistant Commander;  William Sinkler, Segregation Officerin Charge;  Larry Darnell, Segregation Officer in Charge;Kenny Towns, Segregation Officer in Charge;  ReginaldWinmond, Segregation Officer;  Ron Alston, SegregationOfficer, Defendants--Appellees.
No. 89-6793.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 29, 1989.Decided:  March 6, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (C/A No. 89-468-S)
Lewis A. Woodliff, appellant pro se.
Timothy James Paulus, Assistant Attorney General;  Paul T. Cuzmanes, Wilson, Elser, Moskowitz, Edelman & Dicker, for appellees.
D.Md.
AFFIRMED.
Before PHILLIPS, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Lewis A. Woodliff appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Woodliff v. Lyles, C/A No. 89-468-S (D.Md. Aug. 14, 1989).  We deny Woodliff's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.